Exhibit 10.3

 

Ms. Barbara J. Harrington

c/o First Busey Corporation

100 West University

Champaign, Illinois  61824-4028

 

Dear Barb:

 

As you are aware, First Busey Corporation has implemented several changes in the
executive management of the company.  As part of this management restructuring,
on or about March 31, 2010, your position will change from Executive Vice
President, Chief Financial Officer to Executive Vice President, Chief Risk
Officer of First Busey Corporation and Busey Bank.

 

In this new position you will continue to report to the President and Chief
Executive Officer of First Busey.  Your compensation and benefits will remain
unchanged at this time, but may change when all management compensation is
reviewed after the end of the first quarter of this year.  As Chief Risk
Officer, you will have oversight responsibilities for Internal Audit,
Compliance, Loan Review, Regulatory Compliance and other responsibilities
assigned by the Chief Executive Officer or the board of directors.

 

Please confirm your acquiescence and agreement to the changes noted above as
though such changes were reflected in your employment agreement with First Busey
by signing below and returning a copy of this letter to Dave White.  This letter
will act as an addendum to your employment agreement.

 

Thank you for your continued efforts.

 

 

Very truly yours,

 

 

 

 

 

Van A. Dukeman

 

President and CEO

 

First Busey Corporation

 

 

I understand and agree to the foregoing changes to my job title and related job
duties and responsibilities.

 

 

/s/ Barbara J. Harrington

 

Barbara J. Harrington

 

 

--------------------------------------------------------------------------------